Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00703-CV

                               IN THE INTEREST OF W.E.L., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-00617
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record and reporter’s record were due to be filed in this appeal on October 21,

2019. On October 28, 2019, the trial court clerk and a court reporter responsible for preparing a

portion of the reporter’s record filed notifications of late record stating the records had not been

filed because appellant had failed to pay or make arrangements to pay the fees for preparing the

records and appellant is not entitled to appeal without paying the fees.

           By order dated October 30, 2019, appellant was ordered to provide written proof to this

court by November 12, 2019, showing that either (1) the fees had been paid or arrangements had

been made to pay the fees; or (2) appellant is entitled to appeal without paying the fees. Our order

stated that if appellant failed to respond within the time provided, this appeal would be dismissed

for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                 04-19-00703-CV


       Appellant did not respond to our order. Accordingly, this appeal is dismissed for want of

prosecution.

                                               PER CURIAM




                                              -2-